 

Exhibit 10.1

  

SECURITIES PURCHASE AGREEMENT

 

Dated May 13, 2013

 

by and among

 

Emerald Oil, Inc.,

 

WDE Emerald Holdings LLC

 

and

 

White Deer Energy FI L.P.

 

 

 

 



TABLE OF CONTENTS

 

    Page       ARTICLE I Purchase and Sale; Closing; Closing Transactions 1    
  1.1 Purchase and Sale 1 1.2 Closing 2 1.3 Conditions Precedent to Closing 2  
    ARTICLE II Definitions 4       2.1 Defined Terms 4 2.2 Other Terms 6      
ARTICLE III Representations and Warranties 7       3.1 Representations and
Warranties of the Company 7 3.2 Representations and Warranties of the Investors
11       ARTICLE IV Covenants and Additional Agreements 13       4.1 Further
Assurances 13 4.2 Expenses 13 4.3 Transfer Restrictions 13 4.4 Legend 13 4.5
Certain Notifications Until Closing 14 4.6 Conduct of Business 14 4.7 Financial
Statements and Other Reports 15 4.8 Survival; Indemnification 16 4.9 Business
Opportunities 19 4.10 Waiver of Registration Rights 19       ARTICLE V
Miscellaneous 19       5.1 Termination 19 5.2 Effect of Termination 20 5.3
Amendment 20 5.4 Waivers 20 5.5 Counterparts and Facsimile 20 5.6 Governing Law;
Submission to Jurisdiction, Etc 20 5.7 Specific Performance 20 5.8 Notices 21
5.9 Publicity 22 5.10 Entire Agreement, Etc 22 5.11 Assignment 22 5.12
Severability 22 5.13 No Third Party Beneficiaries 23 5.14 Interpretation 23

 

i

 

 

LIST OF ANNEXES AND SCHEDULES

 

Annex A: Form of Amendment No. 1 to the Registration Rights Agreement Schedule
1.1: Purchased Securities Schedule 3.1(a): Subsidiaries Schedule 3.1(b):
Capitalization Schedule 3.1(c): Conflicts Schedule 3.1(h): Litigation Schedule
3.1(k): Brokers’ Fees Schedule 4.6: Conduct of Business

  



ii

 

 



This SECURITIES PURCHASE AGREEMENT, dated May 13, 2013 (this “Agreement”), is
entered into by and among Emerald Oil, Inc., a Montana corporation (the
“Company”), WDE Emerald Holdings LLC, a Delaware limited liability company (“WD
Investor I”), and White Deer Energy FI L.P., a Cayman Islands exempted limited
partnership (together with WD Investor I, the “Investors” and each, an
“Investor”).

 

RECITALS

 

A.           The Company. As of the date hereof, the Company has 500,000,000
authorized shares of common stock, $0.001 par value per share (“Common Stock”),
and 20,000,000 authorized shares of preferred stock, $0.001 par value per share
(“Preferred Stock”).

 

B.           The Offering. The Company filed a universal shelf registration
statement on Form S-3 (the “Registration Statement”) under the Securities Act
that became effective on October 30, 2012, and intends to file a prospectus
supplement to the Registration Statement in connection with a registered public
offering by the Company of its Common Stock (the “Offering”) on May 13, 2013.

 

C.           The Issuance. In connection with the Offering, the Company intends
to issue to the Investors in a private placement that number of shares of Common
Stock that, inclusive of the warrants to purchase 5,114,633 shares of Common
Stock held by the Investors in the aggregate, equals 19.9% of the outstanding
Common Stock immediately following the closing of the Offering, or approximately
2,029,400 shares of Common Stock (such aggregate number of shares, the “Target
Purchase Amount”), subject to adjustment as set forth in Section 1.1 (such
aggregate number of shares, as adjusted, the “Purchased Securities”), and the
Investors intend to purchase from the Company the Purchased Securities.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties hereto agree
as follows:

 

ARTICLE I

Purchase and Sale; Closing; Closing Transactions

 

1.1           Purchase and Sale . On the terms and subject to the conditions set
forth in this Agreement, the Company shall issue and sell to each Investor, and
each Investor shall purchase, severally and not jointly, from the Company
(collectively, the sales of all of the Purchased Securities hereunder, the
“Purchase”) the number of shares of Common Stock set forth opposite such
Investor’s name on Schedule 1.1 at the Purchase Price, provided, however, that
if the number of shares that the Investors may purchase from the Company in a
transaction without obtaining the consent of the stockholders of the Company in
accordance with the rules set forth in the NYSE MKT Company Guide and subject to
confirmation and approval of the NYSE MKT either:

 



 

 



 

(a)          Exceeds the Target Purchase Amount, then the amount of the
Purchased Securities shall equal such higher amount up to 19.9% of the greater
of the outstanding Common Stock or the voting power of the Company immediately
following the closing of the Offering; or

 

(b)          Is less than the Target Purchase Amount, then the amount of the
Purchased Securities shall equal such lower amount;

 

it being understood in either the case of (a) or (b), that the number of such
Purchased Securities to be purchased by each Investor shall be determined by the
agreement of the Investors and the Company. Notwithstanding the foregoing, in
the event that the aggregate net proceeds to be received by the Company from
both the Offering and the Purchase would exceed $125,000,000, then the Purchase
may not be consummated without the consent of WD Investor I, which consent shall
not be unreasonably withheld.

 

“Purchase Price” means the per share price equal to the “Price to the “Public”
as stated on the cover of the final prospectus supplement to the Registration
Statement in connection with the Offering less 80% of the “Underwriting
Discounts and Commissions” as stated on the cover of such prospectus supplement.

 

1.2          Closing.

 

(a)          On the terms and subject to the conditions set forth in this
Agreement, the closing of the Purchase (the “Closing”) shall take place at the
offices of Vinson & Elkins LLP, 666 Fifth Avenue, 26th Floor, New York, New York
10103, at 9:00 a.m., New York time, 10 business days after the consummation of
the Offering, or as soon as practicable thereafter after fulfillment or waiver
of the conditions to the Closing as set forth in Section 1.3, or at such other
place, time and date as shall be determined by the Investors and the Company.
The date on which the Closing occurs is referred to in this Agreement as the
“Closing Date.”

 

(b)          At the Closing, (i) the Company shall deliver to each of the
Investors duly executed certificates, dated as of the Closing Date and bearing
appropriate legends as hereinafter provided for, representing all of the Common
Stock set forth opposite such Investor’s name on Schedule 1.1, and (ii) the
Investors shall pay the total aggregate purchase price therefor as set forth in
Section 1.1 by wire transfer of immediately available funds to a bank account
designated by the Company.

 

1.3          Conditions Precedent to Closing.

 

(a)          Conditions to Obligations of the Company. The obligation of the
Company to consummate the Closing is subject to the fulfillment (or waiver by
the Company) at the Closing of each of the following conditions:

 

(i)          (A) the representations and warranties of the Investors set forth
in Section 3.2 shall be true and correct in all material respects (except for
any representations and warranties that are qualified by materiality, Material
Adverse Effect or similar qualifications, all of which shall be true and correct
in all respects) as though made on and as of the Closing Date (other than
representations and warranties that by their terms speak as of another date,
which representations and warranties shall be so true and correct as of such
date), and (B) the Investors shall have performed in all material respects all
obligations required to be performed by them under this Agreement at or prior to
the Closing; and

 



2

 



 

(ii)         the Investors shall have delivered to the Company a certificate
executed on behalf of each Investor by a duly authorized officer of such
Investor or such Investor’s general partner, as applicable, dated as of the
Closing Date, certifying the fulfillment of the conditions specified in this
Section 1.3(a).

 

(b)          Conditions to Obligations of the Investors. The obligation of the
Investors to consummate the Closing is subject to the fulfillment (or waiver by
the Investors) at the Closing of each of the following conditions:

 

(i)          (A) the representations and warranties of the Company set forth in
Section 3.1 shall be true and correct in all material respects (except for any
representations and warranties that are qualified by materiality, all of which
shall be true and correct in all respects) as though made on and as of the
Closing Date (other than representations and warranties that by their terms
speak as of another date, which representations and warranties shall be so true
and correct as of such date), and (B) the Company shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing;

 

(ii)         the Company shall have duly executed and delivered to the
Investors, and each of the Investors shall have duly executed and delivered to
the Company, Amendment No. 1, dated as of the Closing Date, in the form of Annex
A hereto, to that certain Registration Rights Agreement, dated February 19,
2013, by and among the parties hereto (such Registration Rights Agreements, as
amended, the “Registration Rights Amendment”);

 

(iii)        no stop order or suspension of trading shall have been imposed by
NYSE MKT, the Securities and Exchange Commission (the “SEC”) or any other
Governmental Entity with respect to public trading of the Common Stock and the
Company shall not have received any notice indicating that the Common Stock will
be suspended, limited or delisted;

 

(iv)        neither the Company nor any of its Subsidiaries shall be a debtor in
a bankruptcy case or have filed for bankruptcy (under title 11 of the United
States Code or any other bankruptcy, receivership, or any other insolvency
proceeding in any jurisdiction);

 

(v)         since the date hereof, there shall not have occurred a Material
Adverse Change;

 

(vi)        the Company shall have delivered to the Investors a good standing
certificate with respect to the Company and each of its Subsidiaries issued by
the Montana Secretary of State and the Colorado Secretary of State or, with
respect to any such Subsidiary not incorporated or otherwise organized under the
laws of the State of Montana or the State of Colorado, the applicable
Governmental Entity of the jurisdiction in which such Subsidiary is organized,
each dated as of a recent date;

 



3

 



 

(vii)       the Company shall have delivered to the Investors a certificate,
executed on behalf of the Company by its Secretary, dated as of the Closing
Date, certifying (A) the resolutions adopted by the Company’s board approving
the Transaction Documents, the Transactions and the issuance of the Purchased
Securities, (B) the current versions of the Articles of Incorporation and the
Bylaws, (C) the signatures and authority of persons signing the Transaction
Documents and related documents on behalf of the Company and (D) the fulfillment
of the conditions specified in this Section 1.3(b);

 

(viii)      the Company shall have delivered all other documents, certificates,
instruments and writings reasonably requested by any of the Investors or their
counsel prior to the Closing as may be necessary or advisable in connection with
the consummation of any of the Transactions; and

 

(ix)         the Offering shall have been consummated on or before the Closing
Date.

 

ARTICLE II

Definitions

 

2.1         Defined Terms. For purposes of this Agreement, the following words
and phrases shall have the following meanings:

 

(a)          “Affiliate” means, with respect to any person, any person directly
or indirectly controlling, controlled by or under common control with, such
other person. For purposes of this definition, “control” when used with respect
to any person, means the possession, directly or indirectly, of the power to
cause the direction of management or policies of such person, whether through
the ownership of voting securities, by contract or otherwise.

 

(b)          “Articles of Incorporation” means the Company’s articles of
incorporation, as amended, modified or supplemented from time to time.

 

(c)          “Bylaws” means the Company’s bylaws, as amended, modified or
supplemented from time to time.

 

(d)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended, modified or supplemented from time to time.

 

(e)          “February Purchase Agreement” means the Securities Purchase
Agreement dated February 1, 2013, by and among the parties hereto.

 

(f)          “GAAP” means generally accepted accounting principles in the United
States.

 

(g)          “Governmental Entity” means any (i) federal, state, local,
municipal, foreign or other government (or agency thereof), (ii) governmental,
quasi-governmental or regulatory authority of any nature (including any
governmental agency, branch, department or other entity and any court or other
tribunal), (iii) multinational organization or (iv) body exercising, or entitled
to exercise, any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power any nature.

 



4

 

 

(h)          “Material Adverse Change” means any change, development or event
that has had, has or would reasonably be expected to have, as applicable, a
material adverse effect on (i) the business, properties, results of operations
or financial condition of the Company and its Subsidiaries, taken as a whole, or
(ii) the ability of the Company to timely consummate the Transactions; provided,
however, that in determining whether there has been a Material Adverse Change or
whether a Material Adverse Change could or would occur, any change, development
or event principally attributable to, arising out of, or resulting from any of
the following shall be disregarded (except if such change, development or event
disproportionately and adversely impacts the business, properties, results of
operations or financial condition of the Company or any of its Subsidiaries,
taken as a whole, compared to that or those, as applicable, of companies in the
industry in which the Company and its Subsidiaries operate): (A) general
economic, business, industry or credit, financial or capital market conditions
in the United States, including conditions affecting generally the industry in
which the Company and its Subsidiaries operate; (B) the taking of any action
required or permitted by this Agreement or the Transaction Documents; (C) the
taking of any action with the prior written consent of the Investors,
(D) pandemics, earthquakes, tornados, hurricanes, floods and acts of God,
(E) acts of war (whether declared or not declared), sabotage, terrorism,
military actions or the escalation thereof; (F) any changes or prospective
changes in applicable laws, regulations or accounting rules, including GAAP or
interpretations thereof, or any changes or prospective changes in the
interpretation or enforcement of any of the foregoing, or any changes in general
legal, regulatory or political conditions; (G) any existing change, development
or event with respect to which any Investor has knowledge as of the date hereof
(including any matter set forth in the Schedules to this Agreement); (H) the
failure by the Company or any of its Subsidiaries to meet any projections,
estimates or budgets for any period prior to, on or after the date of this
Agreement (but excluding herefrom any change, development or event underlying
such failure to the extent such change, development or event would otherwise
constitute a Material Adverse Change); and (I) any adverse change in or effect
on the business of the Company and its Subsidiaries that is cured by or on
behalf of the Company to the reasonable satisfaction of the Investors before the
earlier of the Closing Date and termination of this Agreement as set forth in
Article V.

 

(i)          “Material Adverse Effect” means any change, development or event
that has had, has or would reasonably be expected to have, as applicable, a
material adverse effect on (i) the business, properties, results of operations
or financial condition of the Company and its Subsidiaries, taken as a whole; or
(ii) the ability of the Company to timely consummate the Transactions.

 

(j)          “NYSE MKT” means NYSE MKT LLC, a national securities exchange
registered with the SEC pursuant to Section 6 of the Exchange Act.

 

(k)         “SEC Reports” means all reports and forms filed by the Company with
the SEC since April 19, 2010.

 

(l)          “Securities Act” means the Securities Act of 1933, as amended,
modified or supplemented from time to time.

 

(m)        “Subsidiary” means, with respect to any person, those entities of
which such person owns or controls more than 50% of the outstanding equity
securities either directly or through an unbroken chain of entities as to each
of which more than 50% of the outstanding equity securities is owned directly or
indirectly by its parent.

  

5

 



 

(n)        “Transaction Documents” means, collectively, this Agreement and the
Registration Rights Amendment, in each case as amended, modified or supplemented
from time to time in accordance with their respective terms.

 

(o)        “Transactions” means the transactions contemplated by the Transaction
Documents, including the Purchase.

 

2.2        Other Terms. For purposes of this Agreement, the following terms
shall have the meaning specified in the Sections indicated below:

 

Term   Location of Definition  Agreement   Preamble Antitakeover Laws  
Section  3.1(g) Bankruptcy Exceptions   Section  3.1(d)(i) business day  
Section  5.14 Claim   Section  4.8(e) Closing   Section  1.2(a) Closing Date  
Section  1.2(a) Common Stock   Recital A Company   Preamble Confidentiality
Agreement   Section  5.2 Deductible   Section  4.8(d) Evaluation Date  
Section  3.1(j) Indemnified Person   Section  4.8(e) Indemnifier  
Section  4.8(e) Investor(s)   Preamble Investor Indemnified Parties  
Section  4.8(b) Investor Material Adverse Effect   Section  3.2(a)(ii) Losses  
Section  4.8(b) Offering   Recital B Preferred Stock   Recital A Purchase  
Section  1.1 Purchase Price   Section 1.1 Purchased Securities   Recital C
Registration Rights Amendment   Section  1.3(b)(ii) Registration Statement  
Recital B SEC   Section 1.3(b)(iii) Target Purchase Amount   Recital C WD
Investor I   Preamble White Deer Group   Section  4.9 White Deer Group Member  
Section  4.9

 



6

 



 

ARTICLE III

Representations and Warranties

 

3.1           Representations and Warranties of the Company. The Company
represents and warrants to the Investors that as of the date hereof and as of
the Closing Date (or such other date specified herein):

 

(a)          Organization, Authority and Subsidiaries. The Company has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the State of Montana with corporate power and authority to own its
properties and conduct its business as currently conducted, and has been duly
qualified as a foreign corporation for the transaction of business and is in
good standing under the laws of the State of Colorado and each other
jurisdiction in which it owns or leases properties, or conducts any business so
as to require such qualification, except where the failure to qualify does not
constitute a Material Adverse Effect. Each Subsidiary of the Company, its
jurisdiction of organization and all shares of capital stock or other voting
securities of, or ownership interests in, each such Subsidiary are set forth on
Schedule 3.1(a). Each Subsidiary of the Company has been duly organized and is
validly existing in good standing under the laws of its jurisdiction of
organization, with corporate, partnership, limited liability company or other
entity power and authority to own its properties and conduct its business as
currently conducted, and has been duly qualified as a foreign corporation,
partnership, limited liability company or other entity for the transaction of
business and is in good standing under the laws of each other jurisdiction in
which it owns or leases properties, or conducts any business so as to require
such qualification, except where the failure to qualify does not constitute a
Material Adverse Effect.

 

(b)          Capitalization. The authorized capital stock of the Company
consists of 500,000,000 shares of Common Stock, of which 25,899,658 shares are
issued and outstanding as of the date hereof, and 20,000,000 shares of Preferred
Stock, of which 500,000 shares of Series A Perpetual Preferred Stock and
5,114,633 shares of Series B Voting Preferred Stock are issued and outstanding
as of the date hereof. Schedule 3.1(b) sets forth, as of the date hereof, all of
the options, warrants and equity incentive plans of the Company, and the number
of shares of Common Stock reserved for issuance pursuant to any outstanding
options, warrants or equity incentive plans. The outstanding shares of the
Company’s capital stock have been duly authorized and are validly issued and
outstanding, fully paid and non-assessable, are not subject to preemptive rights
(and were not issued in violation of any preemptive rights) and were issued in
full compliance with applicable state and federal securities laws and any rights
of third parties. Except as provided in the February Purchase Agreement, no
person is entitled to preemptive or similar statutory or contractual rights with
respect to any securities of the Company. Except as set forth above or on
Schedule 3.1(b), as of the date hereof, there are no outstanding warrants,
options, convertible securities or other rights, agreements or arrangements of
any character under which the Company or any of its Subsidiaries is or may be
obligated to issue any equity securities of any kind and, except as contemplated
by this Agreement and in the Offering, neither the Company nor any of its
Subsidiaries is currently in negotiations for the issuance of any equity
securities of any kind. The issuance and sale of the Purchased Securities
hereunder will not obligate the Company to issue shares of Common Stock or other
securities to any other person (other than the Investors) and will not result in
the adjustment of the exercise, conversion, exchange or reset price of any
outstanding security.

 



7

 

 

(c)          Common Stock. The Common Stock has been duly and validly
authorized, and, when issued and delivered pursuant to this Agreement, the
Common Stock will be duly and validly issued, fully paid and non-assessable.

 

(d)          Authorization, Enforceability.

 

(i)          The Company has the corporate power and authority to execute and
deliver the Transaction Documents and to carry out its obligations hereunder
(which includes the issuance of the Common Stock) and thereunder. The execution,
delivery and performance by the Company of the Transaction Documents and the
consummation of the Transactions have been duly authorized by all necessary
corporate action on the part of the Company, and no further approval or
authorization is required on the part of the Company, except as otherwise set
forth in this Agreement. The Transaction Documents are or will be valid and
binding obligations of the Company enforceable against the Company in accordance
with their respective terms, except as the same may be limited by applicable
bankruptcy, insolvency, reorganization, fraudulent transfer or conveyance,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and general equitable principles, regardless of whether such
enforceability is considered in a proceeding at law or in equity (“Bankruptcy
Exceptions”).

 

(ii)         Except as set forth in Schedule 3.1(d), the execution, delivery and
performance by the Company of the Transaction Documents, compliance by the
Company with any of the provisions hereof or thereof and the consummation of the
Transactions, will not (A) violate, conflict with, or result in a breach of any
provision of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
of, accelerate the performance required by, or result in any payment obligations
under, or result in a right of termination, acceleration or payment of, or
result in the creation of, any lien, security interest, charge or encumbrance
upon any of the properties or assets of the Company or any of its Subsidiaries
under any of the terms, conditions or provisions of (1) the Articles of
Incorporation or the Bylaws or (2) any material note, bond, mortgage, indenture,
deed of trust, license, lease, agreement or other instrument or obligation to
which the Company or any of its Subsidiaries is a party or by which it or any of
its Subsidiaries may be bound, or to which the Company or any of its
Subsidiaries or any of the properties or assets of the Company or any of its
Subsidiaries may be subject, including as a result of any change of control or
similar provision (except for violations, conflicts, breaches or defaults that
do not constitute a Material Adverse Effect) or (B) subject to compliance with
the statutes and regulations referred to in the next paragraph, materially
violate (1) any statute, rule or regulation or any judgment, ruling, order,
writ, injunction or decree or (2) subject to confirmation by and approval of the
NYSE MKT that the Purchased Securities may be issued, any rule related to the
qualification, listing and delisting of companies on NYSE MKT, including the
NYSE MKT Company Guide, in each case applicable to the Company or any of its
Subsidiaries or any of their respective properties or assets.

 



8

 

 

(iii)        Other than the filing of the Form 8-K and a Form D that may be
required to be filed with the SEC, and such as have been made or obtained, no
notice to, filing with, exemption or review by, or authorization, consent or
approval of, any Governmental Entity is required to be made or obtained by the
Company in connection with the consummation of the Transactions.

 

(e)          Reports.

 

(i)          Since April 19, 2010, the Company has complied in all material
respects with the filing requirements of Sections 13(a), 14(a) and 15(d) of the
Exchange Act.

 

(ii)         The SEC Reports, when they became effective or were filed with the
SEC, as the case may be, conformed in all material respects to the requirements
of the Securities Act or the Exchange Act, as applicable, and the rules and
regulations of the SEC thereunder, and none of such documents, when they became
effective or were filed with the SEC, contained an untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading.

 

(f)          Company Financial Statements. The consolidated financial statements
of the Company and its Subsidiaries included or incorporated by reference in the
SEC Reports filed prior to the Closing (except with respect to customary
year-end adjustments and the absence of notes), present fairly in all material
respects the consolidated financial position of the Company and its Subsidiaries
as of the dates indicated therein and the consolidated results of their
operations for the periods specified therein; and, except as stated therein,
such financial statements were prepared in conformity with GAAP, applied on a
consistent basis (except for the absence of notes and as otherwise may be noted
therein).

 

(g)          Application of Takeover Protections.

 

(i)          There are no “business combination with interested stockholders” or
similar antitakeover provisions under the Articles of Incorporation or the
Bylaws or the antitakeover laws and regulations of any state (collectively, the
“Antitakeover Laws”) that are or could become applicable to the Investors as a
result of the Investors and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including the Company’s
issuance of the Purchased Securities and the Investors’ ownership of the
Purchased Securities.

 

(ii)         The Company has not adopted any poison pill (including any
distribution under a rights agreement) or other similar antitakeover measure.

 

(h)          Litigation. Schedule 3.1(h) sets forth a list and brief description
of all securities-related or material actions, suits, claims, or proceedings,
or, to the Company’s knowledge, inquiries or investigations, before or by any
court, arbitrator, Governmental Entity, self-regulatory organization or body
pending or, to the knowledge of the Company, threatened against the Company or
any of its Subsidiaries. Such suits, actions or proceedings pending or
threatened against the Company or any of its Subsidiaries do not and would not
reasonably be expected to impair in any material respect the ability of the
Company to perform its obligations under the Transaction Documents, or prevent
or materially impede the consummation by the Company of the Transactions.

 



9

 

 

(i)          Compliance. Neither the Company nor any of its Subsidiaries (i) is
in material violation of any order of any court, arbitrator or Governmental
Entity, or (ii) is in material violation of any statute, rule or regulation of
any Governmental Entity, including all foreign, federal, state and local laws
relating to taxes, environmental protection, occupational health and safety,
product quality and safety and employment and labor matters. The Company is in
compliance in all material respects with all applicable requirements of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
thereunder, applicable to it.

 

(j)          Internal Accounting Controls. The Company and its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15(d)-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that material
information relating to the Company, including its Subsidiaries, is made known
to the certifying officers by others within those entities, particularly during
the period in which the Company’s Form 10-K or Form 10-Q, as the case may be, is
being prepared. The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures as of the last
day of the period covered by the Company’s most recently filed Form 10-Q (such
date, the “Evaluation Date”). The Company presented in its most recently filed
Form 10-Q the conclusions of the certifying officers about the effectiveness of
the disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no significant
changes in the Company’s internal controls (as described in Item 308(c) of
Regulation S-K under the Exchange Act) or in other factors that could
significantly and adversely affect the Company’s internal controls. The
Company’s auditors have not identified any significant deficiency or material
weakness in the Company’s system of internal controls for the Company’s last
fiscal year that would have or would be reasonably likely to have a Material
Adverse Effect on the Company.

 

(k)          Brokers or Finders. Except as set forth on Schedule 3.1(k), no
agent, broker, investment banker or other firm or person is or will be entitled
to any broker’s or finder’s fee or any other commission or similar fee in
connection with the Purchase.

 

(l)          No Directed Selling Efforts or General Solicitation. Neither the
Company nor any person acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D of
the Securities Act) in connection with the offer or sale of any of the Purchased
Securities.

 

(m)       No Integrated Offering. Neither the Company nor any of its Affiliates,
nor any person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Section 4(2) of the Securities Act for the exemption from
registration for the transactions contemplated hereby or would require
registration of the Purchased Securities under the Securities Act.

 



10

 

 

(n)          Private Placement. Assuming the accuracy of the representations of
the Investors in Section 3.2(b), the offer and sale of the Purchased Securities
to the Investors as contemplated hereby is exempt from the registration
requirements of the Securities Act.

 

3.2         Representations and Warranties of the Investors. The Investors,
jointly and severally, hereby represent and warrant to the Company that as of
the date hereof and as of the Closing:

 

(a)          Authorization, Enforceability.

 

(i)          Each Investor has been duly organized and is validly existing as a
limited liability company under the laws of the State of Delaware or an exempted
limited partnership under the laws of the Cayman Islands, as applicable, with
the limited liability company power and authority or limited partnership power
and authority, respectively, to own its properties and conduct its business as
currently conducted and to execute and deliver the Transaction Documents and to
carry out its obligations hereunder and thereunder. The execution, delivery and
performance by each Investor of the Transaction Documents and the consummation
of the transactions contemplated hereby and thereby have been duly authorized
(including by such Investor’s general partner, if applicable) and all other
necessary limited liability company or limited partnership, as applicable,
action on the part of such Investor, and no further approval or authorization is
required on the part of such Investor or any other party for such authorization
to be effective. The Transaction Documents are or will be valid and binding
obligations of each Investor enforceable against such Investor in accordance
with their respective terms, except as the same may be limited by Bankruptcy
Exceptions.

 

(ii)         The execution, delivery and performance by each Investor of the
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby and compliance by such Investor with any of the provisions
hereof and thereof, will not (A) violate, conflict with, or result in a breach
of any provision of, or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or result in the
termination of, or accelerate the performance required by, or result in a right
of termination or acceleration of, or result in the creation of, any lien,
security interest, charge or encumbrance upon any of the properties or assets of
such Investor under any of the terms, conditions or provisions of (1) its
organizational documents or (2) any note, bond, mortgage, indenture, deed of
trust, license, lease, agreement or other instrument or obligation to which such
Investor is a party or by which it may be bound, or to which such Investor or
any of the properties or assets of such Investor may be subject, or (B) violate
any statute, rule or regulation or any judgment, ruling, order, writ, injunction
or decree applicable to such Investor or any of its properties or assets except,
in the case of clauses (A)(2) and (B), for such occurrences that, individually
or in the aggregate, have not had, do not have or would not be reasonably likely
to have a material adverse effect on the ability of the Investors to consummate
the Purchase and the other transactions contemplated by this Agreement (an
“Investor Material Adverse Effect”).

 

11

 



 

(iii)        Other than such as have been made or obtained, no notice to, filing
with, exemption or review by, or authorization, consent or approval of, any
Governmental Entity is required to be made or obtained by any Investor in
connection with the consummation by such Investor of the Purchase except for any
such notices, filings, exemptions, reviews, authorizations, consent and
approvals the failure of which to make or obtain would not constitute an
Investor Material Adverse Effect.

 

(b)          Purchase for Investment. Each Investor acknowledges that the
offering and sale of the Purchased Securities have not been registered under the
Securities Act or under any state securities laws. Each Investor understands
that the Purchased Securities are “restricted securities” under applicable U.S.
federal and state securities laws and that, pursuant to these laws, each
Investor must hold the Purchased Securities indefinitely unless they are
registered with the Securities and Exchange Commission and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available. Each Investor (i) is acquiring the Purchased
Securities pursuant to an exemption from registration under the Securities Act
solely for investment with no present intention to distribute them to any person
in violation of the Securities Act or any applicable U.S. state securities laws,
(ii) is acquiring the Purchased Securities for investment for its own account,
not as a nominee or agent, and not with a view to resale or distribute any part
thereof; provided, however, that such representation is made without prejudice
to such Investor’s right to sell or otherwise dispose of all or any portion of
the Purchased Securities in compliance with the registration requirements or
exemption provisions of the Securities Act and any applicable U.S. state
securities laws, (iii) will not sell or otherwise dispose of any of the
Purchased Securities, except in compliance with the registration requirements or
exemption provisions of the Securities Act and any applicable U.S. state
securities laws, (iv) has such knowledge and experience in financial and
business matters and in investments of this type that it is capable of
evaluating the merits and risks of the Purchase and of making an informed
investment decision, and has conducted a review of the business and affairs of
the Company that it considers sufficient and reasonable for purposes of making
the Purchase, (v) has had the opportunity to ask questions and receive answers
from the authorized representatives or agents of the Company and the terms and
conditions of this investment, and that any such questions have been answered to
such Investor’s full satisfaction, and (vi) is an “accredited investor” (as that
term is defined by Rule 501 under the Securities Act). Each Investor
acknowledges that the Company has no obligation to register or qualify the
Purchased Securities except as set forth in the Registration Rights Amendment.

 

(c)          No General Solicitation. No Investor is purchasing the Purchased
Securities as a result of any advertisement, article, notice or other
communication regarding the Purchased Securities published in any newspaper,
magazine or similar media, posted on the internet or broadcast over television
or radio. No Investor was identified or contacted through the marketing of the
Offering and did not independently contact the Company as a result of the
Registration Statement or the prospectus supplement to the Registration
Statement.

 

(d)          Company Representations. Each of the Investors acknowledges and
agrees that (i) other than as expressly set forth in Section 3.1, the Company
neither is making nor has made any representations or warranties, written or
oral, statutory, express or implied, concerning the Company, its Subsidiaries,
their respective businesses or assets or any aspect of the Transactions and
(ii) such Investor has not been induced by and has not relied upon any
representations, warranties or statements, whether written or oral, statutory,
express or implied, made by the Company that are not expressly set forth in
Section 3.1.

 



12

 

  

ARTICLE IV

Covenants and Additional Agreements

 

4.1           Further Assurances. At any time and from time to time after the
Closing, at the request of any Investor, the Company shall execute and deliver
such further documents, and perform such further acts, as may be reasonably
necessary in order to effectively transfer and convey the applicable Purchased
Securities to each of the Investors, on the terms herein contained, and to
otherwise comply with the terms of this Agreement and consummate the
Transactions.

 

4.2           Expenses. Each party hereto will pay its own expenses in
connection with the transactions contemplated hereby, whether or not such
transactions shall be consummated; provided, however, that if such transactions
are consummated, the Company shall pay out of the aggregate purchase price the
reasonable fees and out-of-pocket expenses of the Investors (including
reasonable legal and engineering fees), in an amount not to exceed $50,000 upon
delivery to the Company of an invoice in reasonable detail in connection with
such transactions.

  

4.3           Transfer Restrictions. The Purchased Securities are, and will be
when issued, restricted securities under the Securities Act and may not be
offered or sold except pursuant to an effective registration statement or an
available exemption from registration under the Securities Act. Accordingly,
each Investor agrees it shall not, directly or through others, offer or sell any
Purchased Securities except pursuant to an effective registration statement or
pursuant to Rule 144 or another exemption from registration under the Securities
Act, if available. Prior to any transfer of Purchased Securities other than
pursuant to an effective registration statement, each Investor agrees it shall
notify the Company of such transfer, and the Company may require such Investor
to provide, prior to such transfer, such evidence that the transfer will comply
with the Securities Act (including written representations and an opinion of
counsel) as the Company may reasonably request. The Company may impose
stop-transfer instructions with respect to any securities that are to be
transferred in contravention of this Agreement.

 

4.4           Legend. Each Investor agrees that all certificates or other
instruments representing Purchased Securities will bear a legend substantially
to the following effect:

 

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS. THIS INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT
TO THE RESTRICTIONS ON TRANSFER AND OTHER PROVISIONS OF THE SECURITIES PURCHASE
AGREEMENT, DATED MAY 13, 2013, AS AMENDED FROM TIME TO TIME, AMONG THE ISSUER OF
THESE SECURITIES AND THE INVESTORS REFERRED TO THEREIN, A COPY OF WHICH IS ON
FILE WITH THE ISSUER. THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE
SOLD OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENT. ANY SALE
OR OTHER TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT WILL BE VOID.”

 



13

 

 

In the event that (a) any Purchased Securities become registered under the
Securities Act or (b) Purchased Securities are eligible to be transferred
without restriction in accordance with Rule 144 under the Securities Act, the
Company shall issue new certificates or other instruments representing such
Purchased Securities, which shall not contain such portion of the above legend
that is no longer applicable; provided that the Investors surrender to the
Company the previously issued certificates or other instruments.

 

4.5          Certain Notifications Until Closing. From the date of this
Agreement until the Closing, each party shall promptly notify the other parties
of (a) any fact, event or circumstance of which it is aware and which would be
reasonably likely to cause any representation or warranty of such party
contained in this Agreement to be untrue or inaccurate in any material respect
or to cause any covenant or agreement of such party contained in this Agreement
not to be complied with or satisfied in any material respect and (b) any fact,
circumstance, event, change, occurrence, condition or development of which it is
aware and which, individually or in the aggregate, constitutes a Material
Adverse Effect or an Investor Material Adverse Effect, as the case may be;
provided, however, that delivery of any notice pursuant to this Section 4.5
shall not limit or affect any rights of or remedies available to the other
parties.

 

4.6         Conduct of Business.

 

(a)          Except as set forth in Schedule 4.6 or as otherwise required to
perform its obligations under the Transaction Documents or any other agreement
contemplated herein, or as otherwise agreed to in writing by the Investors, from
the date hereof to the Closing Date, the Company shall, and shall cause each of
its Subsidiaries to (i) conduct its business only in the ordinary course and
consistent with past practice; (ii) use its reasonable best efforts to preserve
and maintain its relationships with its customers, suppliers, clients,
advertisers, distributors, agents, officers and employees and other persons with
which it has significant business dealings; (iii) use its reasonable best
efforts to maintain all of the material assets and properties it owns or uses in
the ordinary course of business consistent with past practice; (iv) use its
reasonable best efforts to preserve the goodwill and ongoing operations of its
business; (v) maintain its books and records in the usual, regular and ordinary
manner, on a basis consistent with past practice; (vi) perform and comply in all
material respects with its existing contractual arrangements; (vii) maintain
insurance in full force and effect with respect to its business with responsible
companies, comparable in amount, scope and coverage to that in effect on the
date of this Agreement; and (viii) comply in all material respects with
applicable laws.

  

14

 



 

(b)          Except as set forth in Schedule 4.6 or as expressly contemplated by
the Transaction Documents or any other agreement contemplated herein, between
the date hereof and the Closing Date, without the prior written consent of the
Investors, the Company shall not, and shall cause each of its Subsidiaries not
to, take any of the following actions:

 

(i)          change its articles or certificate of incorporation or bylaws or
other organizational documents (including by amendment, waiver, merger or
otherwise);

 

(ii)         reclassify any capital stock of the Company or its Subsidiaries;

 

(iii)        increase the authorized number of shares of, authorize the issuance
of, or issue any shares of Preferred Stock or Common Stock, other than in
connection with the Offering and the issuance pursuant to any outstanding
options, warrants or equity incentive plans;

 

(iv)        accelerate the vesting of any shares of Common Stock subject to
vesting;

 

(v)         except as contemplated in the February Purchase Agreement, pay any
dividends or make any distributions on any shares of Common Stock or any other
capital stock of the Company or repurchase or redeem any Common Stock or any
other capital stock of the Company; or

 

(vi)        agree to take any of the actions restricted by this Section 4.6(b).

 

4.7          Financial Statements and Other Reports. The Investors shall have
the reasonable right to consult from time to time with the Officers and the
supervisors or independent accountants of the Company and its Subsidiaries at
their respective places of business regarding operating and financial matters of
the Company and its Subsidiaries and to visit and inspect any of the properties,
assets, books and records, agreements or information of the Company and its
Subsidiaries, so long as the exercise of such rights does not materially
interfere with the operations or business of the Company. The Company shall
deliver to the Investors:

 

(a)         within 90 days after the end of each fiscal year of the Company,
(i) an audited, consolidated balance sheet of the Company and its Subsidiaries
as of the end of such fiscal year, (ii) an audited, consolidated income
statement of the Company and its Subsidiaries for such fiscal year and (iii) an
audited, consolidated statement of cash flows of the Company and its
Subsidiaries for such fiscal year;

 

(b)         within 45 days after the end of each of the first three quarters of
each fiscal year of the Company, (i) an unaudited, consolidated balance sheet of
the Company and its Subsidiaries as of the end of such fiscal quarter, (ii) an
unaudited, consolidated income statement of the Company and its Subsidiaries for
such fiscal quarter and (iii) an unaudited, consolidated statement of cash flows
of the Company and its Subsidiaries for such fiscal quarter;

 

(c)         (i) monthly verbal financial, construction and operating updates
with respect to the Company and its Subsidiaries, together with reasonably
detailed supporting documentation, and (ii) beginning on June 1, 2013 for the
month ending May 31, 2013, monthly written financial, construction and operating
reports with respect to the Company and its Subsidiaries;

 



15

 

 

(d)          promptly upon delivery to or receipt by the Company or any of its
Subsidiaries, any operating report or notice delivered to or received from any
lender to the Company or any of its Subsidiaries or any holder of equity
securities in the Company or any of its Subsidiaries;

 

(e)          no more than 30 days subsequent to the beginning of any fiscal year
of the Company, a reasonably detailed annual budget for the Company and its
Subsidiaries;

 

(f)          promptly upon delivery to or receipt by the Company or any of its
Subsidiaries, any notice of default under any agreement or instrument evidencing
indebtedness of the Company or any of its Subsidiaries for borrowed money;

 

(g)         prompt notice of any event or circumstance that constitutes a
Material Adverse Effect;

 

(h)         prompt notice of significant events with respect to the Company or
any of its Subsidiaries (including litigation); and

 

(i)         as soon as reasonably practicable upon receipt of any such request,
any such other report or information (in any form, electronic or otherwise) as
an Investor may reasonably request.

 

Financial statements and other reports required to be delivered pursuant to this
Section 4.7 filed by the Company with the SEC and available on EDGAR (or such
other free, publicly-accessible internet database that may be established and
maintained by the SEC as a substitute for or successor to EDGAR) shall be deemed
to have been delivered to the Investors on the date on which the Company posts
such documents to EDGAR (or such other free, publicly-accessible internet
database that may be established and maintained by the SEC as a substitute for
or successor to EDGAR).

 

4.8          Survival; Indemnification.

 

(a)          Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing; provided, however, that
no action for a breach of the representations and warranties contained herein or
for a breach or violation of a covenant or agreement set forth in the
Transaction Documents that was required to be performed prior to or at the
Closing, shall be brought more than 10 days after the Company’s Annual Report on
Form 10-K for the year ending December 31, 2013 is filed with the SEC, except
for claims arising out of the representations and warranties contained in
Section 3.1(b) (Capitalization), Section 3.1(c) (Common Stock), and Section
3.1(d) (Authorization, Enforceability) (collectively, the “Specified
Representations”), which shall survive indefinitely after the Closing.

 

(b)          Indemnification by the Company. From and after the Closing, the
Company shall indemnify and hold harmless the Investors and their respective
Affiliates and their respective directors, officers, employees and agents
(collectively, the “Investor Indemnified Parties”) from and against any and all
losses, claims, damages, liabilities and expenses (including reasonable attorney
fees and disbursements and other expenses reasonably incurred in connection with
investigating, preparing or defending any action, claim or proceeding, pending
or threatened and the costs of enforcement thereof) (collectively, “Losses”)
asserted against or incurred by such Investor Indemnified Party to the extent
arising out of or in connection with (i) any breach of the representations or
warranties of the Company set forth in this Agreement or (ii) any breach or
violation of the covenants or agreements of the Company set forth in this
Agreement.

  

16

 



 

(c)          Indemnification by the Investors. From and after the Closing, each
of the Investors shall, severally but not jointly, indemnify and hold the
Company and its Affiliates and their respective directors, officers, employees
and agents (collectively, the “Company Indemnified Parties”) harmless from and
against all Losses asserted against or incurred by such Company Indemnified
Party to the extent arising out of or in connection with (i) any breach of the
representations or warranties of such Investor set forth in this Agreement or
(ii) any breach or violation of the covenants or agreements of such Investor set
forth in this Agreement.

 

(d)          Indemnification Limits. The Investor Indemnified Parties shall not
be entitled to recover any Losses pursuant to Section 4.8(b) (i) unless and
until the Investor Indemnified Parties’ aggregate claims therefor exceed
$500,000, at which time the Investor Indemnified Parties shall be entitled to
recover Losses only to the extent that the aggregate amount of Investor
Indemnified Parties’ indemnifiable Losses exceeds such amount (the
“Deductible”); provided, however, that no event, claim or item of Loss will
constitute a Loss and indemnification will not be available with respect to such
event, claim or item of Loss (nor will any such event, claim or item of Loss be
counted towards the Deductible) unless such event, claim or item of Loss,
together with all related events, claims or items of Loss, results in a Loss of
$50,000 or more, in which case the Investor Indemnified Parties will be entitled
to indemnification for the full amount of Losses related to such event, claim or
item of Loss subject to the Deductible and the other limitations set forth
herein (and such Losses will be counted towards the Deductible); or (ii) for an
aggregate amount in excess of the aggregate Purchase Price; provided, however,
that claims for breach of any of the Specified Representations shall not be
subject to the foregoing limitations and shall not be included in the
determination of whether a limitation has been reached. In addition, the Losses
incurred by any Investor shall be determined on the basis of the number of
Purchased Securities purchased by such Investor (or such Investor’s Affiliate,
as applicable) hereunder and not on the basis of any other shares of Common
Stock beneficially owned by such Investor, whether acquired prior to or after
the consummation of the Transactions.

 

(e)          Conduct of Indemnification Proceedings. Promptly after receipt by
any person (the “Indemnified Person”) of notice of any demand, claim or
circumstances of any kind which would or might give rise to a claim or the
commencement of any action, proceeding or investigation (in each case, a
“Claim”) in respect of which indemnity may be sought pursuant to Section 4.8(b)
or Section 4.8(c), such Indemnified Person shall promptly notify the party or
parties required to provide such indemnification (the “Indemnifier”) in writing
and the Indemnifier shall assume the defense thereof, including the employment
of counsel reasonably satisfactory to such Indemnified Person, and shall assume
the payment of all fees and expenses; provided, however, that the failure of any
Indemnified Person so to notify the Indemnifier shall not relieve the
Indemnifier of its obligations hereunder except to the extent that it shall be
finally determined by a court of competent jurisdiction that such failure to
notify shall have materially prejudiced the Indemnifier. In any such proceeding,
any Indemnified Person shall have the right to retain its own counsel, but the
fees and expenses of such counsel shall be at the expense of such Indemnified
Person unless: (i) the Indemnifier and the Indemnified Person shall have
mutually agreed to the retention of such counsel; or (ii) in the reasonable
judgment of counsel to such Indemnified Person representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. The Indemnifier shall not be liable for any settlement
of any proceeding effected without its written consent, which consent shall not
be unreasonably withheld, but if settled with such consent, the Indemnifier
shall indemnify and hold harmless such Indemnified Person from and against any
Loss (to the extent stated above) by reason of such settlement. Without the
prior written consent of the Indemnified Person, which consent shall not be
unreasonably withheld (provided that the Indemnified Person shall have the
absolute right in its sole discretion to withhold consent from any settlement of
any pending or threatened proceeding if such settlement does not include an
unconditional release of such Indemnified Person from any liability arising out
of such proceeding), the Indemnifier shall not effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party. The parties shall cooperate fully with each other in
connection with the defense of any Claim.

 



17

 

 

(f)          Insurance. Any Indemnifier shall be subrogated to the rights of any
Indemnified Person in respect of any insurance relating to Losses to the extent
of any indemnification payments made under this Agreement, and such Indemnified
Person shall provide all reasonably requested assistance to such Indemnifier in
respect of such subrogation.

 

(g)          No Duplication. Any liability for indemnification under this
Agreement shall be determined without duplication of recovery by reason of the
state of facts giving rise to such liability constituting a breach or violation
of more than one representation, warranty, covenant or agreement.

 

(h)          Sole Remedy. If the Closing occurs, the parties agree that the sole
and exclusive remedy of any party to this Agreement or any Investor Indemnified
Parties, the events giving rise to this Agreement and the transactions provided
for in this Agreement (excluding, for the avoidance of doubt, the transactions
provided for in the Registration Rights Amendment), shall be limited to the
indemnification provisions set forth in this Section 4.8 and, in furtherance of
the foregoing, each of the parties, on behalf of itself and its Affiliates,
waives and releases the other parties to this Agreement (and such other parties’
Affiliates) from, to the fullest extent permitted under any applicable law, any
and all rights, claims and causes of action it or its Affiliates may have
against the other parties to this Agreement in connection with the events giving
rise to this Agreement and the transactions provided for in this Agreement
(excluding, for the avoidance of doubt, the transactions provided for in the
Registration Rights Amendment), except pursuant to the indemnification
provisions set forth in this Section 4.8; provided, however, that nothing herein
shall limit in any way any such party’s remedies in respect of fraud,
intentional misrepresentation or omission or intentional misconduct by the other
parties in connection herewith or the Transactions.

 

(i)          NO SPECIAL DAMAGES. IN NO EVENT SHALL ANY PARTY BE LIABLE UNDER
THIS SECTION 4.8 OR OTHERWISE IN RESPECT OF THIS AGREEMENT (EXCLUDING, FOR THE
AVOIDANCE OF DOUBT, THE REGISTRATION RIGHTS AMENDMENT) FOR EXEMPLARY, SPECIAL,
PUNITIVE, INDIRECT, REMOTE OR SPECULATIVE DAMAGES EXCEPT TO THE EXTENT ANY SUCH
PARTY SUFFERS SUCH DAMAGES TO AN UNAFFILIATED THIRD PARTY IN CONNECTION WITH A
LOSS, IN WHICH EVENT SUCH DAMAGES SHALL BE RECOVERABLE.

 



18

 

 

4.9          Business Opportunities. The Company recognizes that the Investors
are private equity funds and that the Investors, their partners or investors,
and professionals affiliated with the Investors (such persons, together with the
operating companies described in this sentence, are collectively referred to as
the “White Deer Group” and individually as a “White Deer Group Member”) invest
in, serve on the boards of directors and other governing bodies of, serve as
officers of, provide services to and have minority and controlling ownership
interests in, existing and future operating companies. Nothing in this Agreement
or the nature of the existing or any future relationship between any White Deer
Group Member, on the one hand, and the Company or any of its Affiliates, on the
other, will prohibit any White Deer Group Member from engaging in any activity
or business opportunity whatsoever for its own account or will require any White
Deer Group Member to make any business opportunity available to the Company,
even if such activity or business opportunity competes with or relates to the
business conducted by the Company. Notwithstanding the foregoing, no Investor
may (and each Investor shall cause its Affiliates not to) engage in any activity
or business opportunity that is (a) presented to the Investor Director in such
person’s capacity as a director of the Company and with respect to which no
other White Deer Group Member (other than the Investor Director) independently
receives notice or otherwise identifies such activity or opportunity or
(b) identified by the White Deer Group solely through the disclosure of
information by or on behalf of the Company.

 

4.10        Waiver of Registration Rights. In connection with the Offering, the
Investors hereby irrevocably waive any and all (i) registration rights under
Section 2(c) of the Registration Rights Agreement, dated February 19, 2013, by
and among the parties hereto and (ii) rights to notice with respect to the
foregoing.

 

ARTICLE V

Miscellaneous

 

5.1          Termination. This Agreement may be terminated at any time prior to
the Closing:

 

(a)          by either the Investors or the Company if the Closing shall not
have occurred by June 30, 2013; provided, however, that the right to terminate
this Agreement under this Section 5.1(a) shall not be available to any party
whose breach of any representation or warranty or failure to perform any
obligation under this Agreement shall have caused or resulted in the failure of
the Closing to occur on or prior to such date;

 

(b)          by either the Investors or the Company in the event that any
Governmental Entity shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the Transactions
and such order, decree, ruling or other action shall have become final and
nonappealable; or

 

(c)          by the mutual written consent of the Investors and the Company.

 



19

 

 

5.2           Effect of Termination. In the event of termination of this
Agreement as provided in Section 5.1, this Agreement shall forthwith become void
(except for the provisions of this Article V and of the Confidentiality
Agreement, which shall continue in full force and effect) and there shall be no
liability on the part of any party hereto, except that nothing herein shall
relieve any party from liability for any willful, material breach of this
Agreement. “Confidentiality Agreement” means the letter agreement, dated
December 12, 2012, by and between the Company and White Deer Energy L.P.

 

5.3           Amendment. No amendment of any provision of this Agreement shall
be effective unless made in writing and signed by a duly authorized
representative of each party.

 

5.4           Waivers. The conditions to each party’s obligation to consummate
the Purchase are for the sole benefit of such party and may be waived by such
party in whole or in part to the extent permitted by applicable law. Any failure
by any party to comply with any of its obligations, agreements or covenants
herein may be waived by the party to whom such compliance is owed. No waiver
will be effective unless it is in a writing signed by a duly authorized officer
or representative of the waiving party that makes express reference to the
provision or provisions subject to such waiver. A waiver of any breach or
failure to enforce any of the terms or conditions of this Agreement shall not in
any way affect, limit or waive a party’s rights hereunder at any time to enforce
strict compliance thereafter with every term or condition of this Agreement.

 

5.5           Counterparts and Facsimile. For the convenience of the parties
hereto, this Agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Executed signature
pages to this Agreement may be delivered by PDF (Portable Document Format) or
facsimile and such PDFs or facsimiles will be deemed as sufficient as if actual
signature pages had been delivered.

 

5.6           Governing Law; Submission to Jurisdiction, Etc. This Agreement
shall be governed by and construed in accordance with the laws of the State of
New York applicable to contracts made and to be performed entirely within such
State, without giving effect to any choice of law or conflict of law rules or
provisions that would cause the application of the laws of any other
jurisdiction. With respect to any lawsuit or claim arising out of or in
connection with any Transaction Document, each of the parties hereto agrees
(a) to submit to the personal jurisdiction of the State or Federal courts in the
Borough of Manhattan, the City of New York, (b) that jurisdiction and venue
shall lie in the State or Federal courts in the State of New York, and (c) that
notice may be served upon such party at the address and in the manner set forth
for such party in Section 5.8. To the extent permitted by applicable law, each
of the parties hereto hereby unconditionally waives trial by jury in any legal
action or proceeding relating to the Transaction Documents or the transactions
contemplated hereby or thereby.

 

5.7           Specific Performance. The parties hereto agree that irreparable
damage would occur if any of the provisions of this Agreement were not performed
in accordance with their specific terms or were otherwise breached. It is
accordingly agreed that each of the parties hereto shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, without the necessity
of proving the inadequacy of money damages as a remedy, in addition to any other
remedy at law or in equity.

 



20

 

 

5.8          Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally or
by facsimile (transmission confirmed), or (b) on the second business day
following the date of dispatch if delivered by a recognized next day courier
service. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

 

(a)          If to the Investors, to:

 

c/o White Deer Energy L.P.

667 Madison Ave., 4th Floor

New York, New York 10065

Attention: Thomas J. Edelman

Telephone: (212) 371-1117

Facsimile: (212) 888-6877

 

and

 

c/o White Deer Energy L.P.

700 Louisiana, Suite 4770

Houston, Texas 77002

Attention: James E. Saxton

Telephone: (713) 581-6906

Facsimile: (713) 581-6901

 

and

 

Vinson & Elkins LLP

666 Fifth Avenue, 26th Floor

New York, New York 10103

Attention: Robert Seber

Telephone: (212) 237-0132

 

(b)          If to the Company, to:

 

Emerald Oil, Inc.

1600 Broadway, Suite 1360

Denver, Colorado 80202

Attention: McAndrew Rudisill

Telephone: (303) 323-0008

Facsimile: (303) 323-0008

 

and

 

21

 

 

Mayer Brown LLP

700 Louisiana, Suite 3400

Houston, Texas 77002

Attention: Kirk Tucker

Telephone: (713) 238-2500

Facsimile: (713) 238-4603

 

5.9           Publicity. Except as set forth below, no public release or
announcement concerning the Transactions shall be issued by the Company, its
Subsidiaries or the Investors without the prior consent of the Company (in the
case of a release or announcement by the Investors) or the Investors (in the
case of a release or announcement by the Company or its Subsidiaries) (which
consents shall not be unreasonably withheld, conditioned or delayed), except as
such release or announcement may be required by law or the applicable rules or
regulations of any securities exchange or securities market, in which case the
affected party shall allow the other parties hereto, to the extent reasonably
practicable in the circumstances, reasonable time to comment on such release or
announcement in advance of such issuance. The Company and the Investors each
acknowledge and agree that the prospectus supplement for the Offering will be
filed with the SEC on or about May 13, 2013, and the prospectus supplement
contains a summary of the terms of the Transaction Documents. The Company shall
by 8:30 a.m. (New York City time) on the fourth trading day immediately
following the date of this Agreement file a Current Report on Form 8-K
disclosing the execution and delivery of this Agreement as well as copies of the
Transaction Documents, and the Company may issue a press release disclosing the
execution and delivery of the Transaction Documents. In addition, the Company
will make such other filings and notices in the manner and time required by
applicable law or the SEC or NYSE MKT.

 

5.10         Entire Agreement, Etc. This Agreement (including the Annexes and
Schedules) and the other Transaction Documents constitute the entire agreement,
and supersede all other prior agreements (other than the February Purchase
Agreement and the agreements executed in connection therewith), understandings,
representations and warranties, both written and oral, among the parties hereto,
with respect to the subject matter hereof. For the avoidance of doubt, each of
the parties hereto hereby acknowledges that the February Purchase Agreement
shall remain in full force and effect in accordance with its terms except as
expressly modified herein.

 

5.11         Assignment. Neither this Agreement nor any right, remedy,
obligation nor liability arising hereunder or by reason hereof shall be
assignable by any party hereto without the prior written consent of the other
parties, and any attempt to assign any right, remedy, obligation or liability
hereunder without such consent shall be void. This Section 5.11 applies only to
an assignment of this Agreement and the rights, remedies, obligations and
liabilities arising hereunder and does not apply to a sale, transfer or
assignment of Purchased Securities, which is addressed in Section 4.3.

 

5.12         Severability. If any provision of this Agreement or the
Registration Rights Amendment, or the application thereof to any person or
circumstance, is determined by a court of competent jurisdiction to be invalid,
void or unenforceable, the remaining provisions hereof, or the application of
such provision to persons or circumstances other than those as to which it has
been held invalid or unenforceable, will remain in full force and effect and
shall in no way be affected, impaired or invalidated thereby, so long as the
economic or legal substance of the Transactions is not affected in any manner
materially adverse to any party. Upon such determination, the parties hereto
shall negotiate in good faith in an effort to agree upon a suitable and
equitable substitute provision to effect the original intent of the parties
hereto.

 



22

 

 

5.13         No Third Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person or entity other than
the Company and the Investors (and any persons to whom an Investor has
transferred its rights hereunder in accordance with this Agreement), any
benefits, rights, or remedies.

 

5.14         Interpretation. When a reference is made in this Agreement to
“Recitals,” “Articles,” “Sections,” “Annexes” or “Schedules,” such reference
shall be to a Recital, Article or Section of, or Annex or Schedule to, this
Agreement unless otherwise indicated. The terms defined in the singular have a
comparable meaning when used in the plural, and vice versa. References to
“herein”, “hereof”, “hereunder” and the like refer to this Agreement as a whole
and not to any particular section or provision, unless the context requires
otherwise. The table of contents and headings contained in this Agreement are
for reference purposes only and are not part of this Agreement. Whenever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed followed by the words “without limitation.” The parties hereto
have participated jointly in the negotiation and drafting of this Agreement. In
connection with the interpretation or enforcement of this Agreement, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement. Time is of
the essence for each and every provision of this Agreement. All references to
“$” or “dollars” mean the lawful currency of the United States of America.
Except as expressly stated in this Agreement, all references to any statute,
rule or regulation are to the statute, rule or regulation as amended, modified,
supplemented or replaced from time to time (and, in the case of statutes,
include any rules and regulations promulgated under the statute) and to any
section of any statute, rule or regulation include any successor to the section.
References to a “business day” shall mean any day except a Saturday, Sunday or
other day on which (a) NYSE MKT is not open for trading or (b) commercial banks
in the State of New York or the State of Montana are authorized or required by
law or executive order to close.

 

[Signature Page Follows.]

 

23

 

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first herein above written.

 

EMERALD OIL, INC.     By: /s/ McAndrew Rudisill Name: McAndrew Rudisill Title:
Chief Executive Officer     WDE EMERALD HOLDINGS LLC     By: /s/ Thomas J.
Edelman Name: Thomas J. Edelman Title: President     WHITE DEER ENERGY FI L.P.  
  By: Edelman & Guill Energy L.P., its general partner     By: Edelman & Guill
Energy Ltd., its general partner     By: /s/ Thomas J. Edelman Name: Thomas J.
Edelman Title: Director


 

Signature Page to Securities Purchase Agreement

  

 

 

 

Annex A – Form of Amendment No. 1 to the Restated Registration Rights Agreement

  

AMENDMENT NO. 1 TO THE

REGISTRATION RIGHTS AGREEMENT

 

This Amendment No. 1, dated May [ ], 2013 (this “Amendment”), to the
Registration Rights Agreement dated as of February 19, 2013 (the “Agreement”),
by and among Emerald Oil, Inc., a Montana corporation (together with any
successor entity thereto, the “Corporation”), WDE Emerald Holdings LLC, a
Delaware limited liability company (“WD Investor I”), and White Deer Energy FI
L.P., a Cayman Islands exempted limited partnership (together with WD Investor
I, the “Investors” and each, an “Investor”), is made by and among the
Corporation and the Investors in accordance with Section 8(b) of the Agreement.

 

WHEREAS, pursuant to the Securities Purchase Agreement, dated as May 13, 2013,
by and among the Corporation and the Investors (the “May Purchase Agreement”)
the Corporation issued and sold to the Investors and the Investors purchased
from the Corporation [ ] shares of Common Stock; and

 

WHEREAS, to induce the Investors to enter into the May Purchase Agreement and to
consummate the transactions contemplated therein, the Corporation agreed to
provide the registration and other rights set forth in this Amendment for the
benefit of the Investors.

 

NOW, THEREFORE, in consideration of the mutual terms, conditions and agreements
contained herein, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties hereto hereby agree as follows:

 

1.     Defined Terms. Except as otherwise defined herein, capitalized terms used
herein will have the definitions ascribed to them in the Agreement.

 

2.     Registrable Securities Definition. The definition of “Registrable
Securities” in Section 1 of the Agreement is hereby amended to add the following
language after the first word of such definition: “the shares of Common Stock
issued to the Investors pursuant to the May Purchase Agreement,”.

 

3.     May Purchase Agreement Definition. The definition of “May Purchase
Agreement” is hereby added to Section 1 of the Agreement after the definition of
“Liquidated Damages Amount” to read as follows:

 

“May Purchase Agreement” means the Securities Purchase Agreement, dated as May
13, 2013, by and among the Corporation and the Investors.

 

4.     Miscellaneous. Except as expressly amended hereby, the Agreement shall
remain unchanged, and the Agreement, as so amended, shall continue in full force
and effect in accordance with its terms. For the avoidance of doubt, the
provisions of Section 8 of the Agreement shall apply to this Amendment mutatis
mutandis. This Amendment may be executed by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Executed signature pages to this Amendment may be delivered by PDF (Portable
Document Format) or facsimile and such PDFs or facsimiles will be deemed as
sufficient as if actual signature pages had been delivered.

 

Annex A – Form of Registration Rights Amendment



 

 

 



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  Emerald Oil, Inc.           By:       Name: McAndrew Rudisill     Title: Chief
Executive Officer           WDE Emerald Holdings LLC           By:       Name:
Thomas J. Edelman     Title: President           White Deer Energy FI L.P.      
    By: Edelman & Guill Energy L.P., its general partner         By: Edelman &
Guill Energy Ltd., its general partner         By:       Name: Thomas J. Edelman
    Title: Director

 

Annex A – Form of Registration Rights Amendment

 





 

 

